DETAILED ACTION
Response filed on 5/5/2021 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 4, 8, 9, 11, 32, 36, 37, and 39 are amended.
Claims 3, 10, 30, and 38 are canceled.
Claims 1, 2, 4, 6-9, 11, 13, 14, 29, 32, 36, 37, 39, and 43 are pending for examination.
Response to arguments
Re: 35 U.S.C. § 112(b) rejection
In view of amendment to the claim, 112(b) rejection is withdrawn.
Re: 35 U.S.C. § 103 rejection
Applicant’s response has been considered. Below is applicant’s main argument.
Applicant’s argument: It can be seen from above that CATT does not focus on the initial states of the logical channels or whether to allow to activate or deactivate the duplication transmission. CATT is silent on i) configuring initial states of the two logical channels, such that the two logical channels can be in an activated state or a deactivated state immediately after the configuration is completed, and ii) a configuration as to whether to allow activation or deactivation of duplication transmission for instance to control whether the logical channels are allowed to be activated or deactivated.
Examiner’s response: CATT may not be expressly teaching the cited claim element, but one may come up with the claimed element based on disclosure in CATT that MAC CE controls the activation/deactivation and thus it may control the timing of activation/deactivation and whether 
In any case, new prior art is introduced for rejection of the amended claim element in claims 1, 8, and 36 which makes applicant’s argument moot.
35 U.S.C. § 103 rejection is not withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-9, 29, 36-37, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over R2-1704247, “Configuration and activation/deactivation of duplication”, source CATT, 3GPP TSG-RAN .
Regarding claim 1, CATT teaches, ‘a configuration method of duplication transmission (see title, “Configuration and activation/deactivation of duplication”).
Though CATT does not expressly teach, ‘determining each radio bearer of a terminal; and performing a duplication transmission configuration for each radio bearer’, a person of ordinary skill in the art would come up with the claimed element based on the following CATT discloses:
“not all DRBs are necessarily configured with DC or CA. Therefore the configuration granularity should be DRB level” (§ 2.2);
“Proposal 2: Packet duplication is configured by RRC at DRB level”.
Above disclosures by CATT provide teaching that each DRB is determined whether packet duplication for the bearer is configured or not.
Motivation of packet duplication per DRB level is based on consideration of quality of the link or requirement for services, as disclosed by CATT, “in support of URLLC services by providing enhanced latency and reliability performance” (§ 2.1, lines 5-6); “dynamic control by MAC based on some radio link quality information” (§ 2.1, lines 6-7).
CATT however does not expressly teach but in the same field of endeavor, analogous prior art Vivo teaches, ‘wherein the duplication transmission configuration comprises a Radio Bearer Identity, RB ID, and a configuration of a PDCP entity corresponding to the bearer’ (Vivo: Proposal 2: The MAC CE is suitable for signaling to (de)activate the duplication transmission. The radio bearer ID and the SN of PDCP PDU should be carried in the MAC CE.”), and 
‘the duplication transmission configuration further comprises for uplink transmission, configuring initial states of the two logical channels as whether to be in an activated state immediately after the configuration’ (Vivo: § 2.2, lines 2-6, “it is better that the duplication transmission can be on/off after duplication configuration. It was also discussed by other companies in [2] [3] [4]. The timing of duplication transmission is not so strict between the gNB and UE because there is a duplication avoidance mechanism in PDCP layer. So it is seemed that the MAC CE is suitable for signaling to active the duplication transmission.”; lines 8-9, “The MAC CE should also tell which PDCP PDU should be the starting PDU for the duplication transmission”; it is obvious from above disclosures that the activation of radio bearer after the configuration is dependent on the MAC layer through MAC CE which may select time to activate the duplicate function.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine disclosure by Vivo with that of CATT so that duplication may be controlled by PDU level too, as disclosed by CATT, “For example, UE could apply the feature on selected PDCP PDUs only. One use-case where it can bring a good overhead/reliability compromise is where UE only duplicates PDCP PDUs associated with ARQ retransmissions”, and implemented as per disclosure by Vivo above, “which PDCP PDU should be the starting PDU for the duplication transmission”.
CATT teaches, ‘for uplink transmission, a configuration as to whether to allow to activate or deactivate the duplication transmission’ (implied by CATT disclosure, “Proposal 4: Packet duplication is activated/de-activated commonly for all DRBs configured with duplication via a MAC CE”; “configured with duplication”, as per the disclosure, implies ‘allow to activate’).

Regarding claim 2, combination of CATT and Vivo teaches ‘the method of claim 1, wherein the duplication transmission configuration is performed for each radio bearer’ (as discussed above in claim 1, “configuration granularity should be DRB level” (§ 2.2)) ‘using an RRC signaling’ (CATT: §2, Proposal 1: Packet duplication is configured by RRC).

Regarding claim 8, CATT teaches, a duplication transmission method (see title, “Configuration and activation/deactivation of duplication”).
Though CATT does not expressly teach, “receiving, by a terminal, a duplication transmission configuration performed at a network side, wherein the duplication transmission configuration is performed at the network side for each radio bearer of the terminal; and performing the duplication transmission according to the configuration’, a person of ordinary skill in the art would come up with the claimed element based on the following CATT discloses:
“not all DRBs are necessarily configured with DC or CA. Therefore the configuration granularity should be DRB level” (§ 2.2);
“Proposal 2: Packet duplication is configured by RRC at DRB level”.
Above disclosures by CATT provide teaching that each DRB is determined whether packet duplication for the bearer is configured or not.
Motivation of packet duplication per DRB level is based on consideration of quality of the link or requirement for services, as disclosed by CATT, “in support of URLLC services by providing enhanced latency and reliability performance” (§ 2.1, lines 5-6); “dynamic control by MAC based on some radio link quality information” (§ 2.1, lines 6-7).
CATT however does not expressly teach but in the same field of endeavor, analogous prior art Vivo teaches, ‘wherein the duplication transmission configuration comprises a Radio Bearer Identity, RB ID, and a configuration of a PDCP entity corresponding to the bearer’ (Vivo: Proposal 2: The MAC CE is suitable for signaling to (de)activate the duplication transmission. The radio bearer ID and the SN of PDCP PDU should be carried in the MAC CE.”), and 
‘the duplication transmission configuration further comprises for uplink transmission, configuring initial states of the two logical channels as whether to be in an activated state immediately after the configuration’ (Vivo: § 2.2, lines 2-6, “it is better that the duplication transmission can be on/off after duplication configuration. It was also discussed by other companies in [2] [3] [4]. The timing of duplication transmission is not so strict between the gNB and UE because there is a duplication avoidance mechanism in PDCP layer. So it is seemed that the MAC CE is suitable for signaling to active the duplication transmission.”; lines 8-9, “The MAC CE should also tell which PDCP PDU should be the starting PDU for the duplication transmission”; it is obvious from above disclosures that the activation of radio bearer after the configuration is dependent on the MAC layer through MAC CE which may select time to activate the duplicate function.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine disclosure by Vivo with that of CATT so that duplication may be controlled by PDU level too, as disclosed by CATT, “For example, UE could apply the feature on selected PDCP PDUs only. One use-case where it can bring a good overhead/reliability compromise is where UE only duplicates PDCP PDUs associated with ARQ retransmissions”, and implemented as per disclosure by Vivo above, “which PDCP PDU should be the starting PDU for the duplication transmission”.
CATT teaches, ‘for uplink transmission, a configuration as to whether to allow to activate or deactivate the duplication transmission’ (implied by CATT disclosure, “Proposal 4: Packet duplication is activated/de-activated commonly for all DRBs configured with duplication via a MAC CE.”; “configured with duplication”, as per the disclosure, implies ‘allow to activate’.).

Regarding claim 9, combination of CATT and Vivo teaches ‘the method of claim 8 (discussed above) ‘wherein the terminal receives an RRC signalling from the network side and determines the duplication transmission configuration’ ( CATT: “Proposal 2: Packet duplication is configured by RRC at DRB level”; receiving the signaling with configuration is implied).

Regarding claim 29, it is a device for implementing method of claim 1. The device is in the network side. Though CATT does not expressly teach a device comprising a processor configured to read a program in a memory to perform the method according to claim 1, the presence of a processor and memory is implied to be present in any device implementing method of claim 1.
Claim is rejected based on rejection of claim 1. 

Regarding claim 36, it is device performing method of claim 8. Though CATT does not teach a processor, memory and transceiver as per the claim, the presence of a processor, memory and transceiver is implied by any device performing method of claim 8.
Claim is change in category with respect to claim 8 and is rejected based on rejection of claim 8.

Regarding claim 37, it is device performing method of claim 9, taught by combination of CATT and Vivo (disclosed above). 
Claim is change in category with respect to claim 9 and is rejected based on rejection of claim 9.

Regarding claim 43, it is for a non-transitory readable storage medium, wherein the readable storage medium comprises program codes which are configured, when running on a computing device, to cause the computing device to perform the method of claim 8.
Claim element of performing method of claim 8 have been discussed above and is rejected based on rejection of claim 8.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over combination of CATT and Vivo as applied to claim 1 above , and further in view of hereinafter R2-1704660, .

Regarding claim 4, combination of CATT and Vivo teaches ‘the method of claim 1, wherein the duplication transmission of the radio bearer is activated or deactivated using an MAC layer signaling’ (CATT: Proposal 4: Packet duplication is activated/de-activated commonly for all DRBs configured with duplication via a MAC CE);
Combination of CATT and Vivo does not expressly teach, ‘wherein the MAC layer signalling for activation or deactivation is an independent MAC subheader without MAC layer load’.
ZTE in the same field of endeavor teaches, “Proposal 2: MAC CE should be used to indicate the deactivation or activation of packet duplication” and “Proposal 3: LCH ID should be included in the MAC CE for activation/deactivation of packet duplication”. 
A person of ordinary skill could come up with the claimed invention combining disclosures by combination of CATT and Vivo and using the above disclosures by ZTE and the use of logical channel ID in the standards, i.e., the Logical Channel ID, LCID, as described above in claim 3, identifies the logical channel instance of the corresponding MAC control element, and define an independent MAC subheader for purpose of activation/deactivation. It is obvious that the MAC subheader will not require any load because all the information related to activation/deactivation are present in the MA CE and LCID, motivated by use of LCID in the MAC subheader for identification of the logical channel instance for activation/deactivation purpose.

Regarding claim 11, combination of CATT and Vivo teaches ‘the method of claim 8 (discussed above). 
‘wherein the terminal receives an MAC layer signalling for activating or deactivating the duplication transmission from the network side;
wherein the MAC layer signalling for activation or deactivation is an independent MAC
subheader without MAC layer load’ has been discussed above in claim 4. 
	Claim is rejected based on rejection of claim 4, rejected based on combination of CATT, Vivo and ZTE.

Claims 6-7, 13-14, 32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over combination of CATT, Vivo and ZTE as applied to claim 4 above, and further in view of R2-1704272, “Duplication Impacts to MAC”, source Nokia, Alcatel-Lucent Shanghai Bell, 3GPP TSG-RAN WG2 Meeting #98, hereinafter “Nokia”.

Regarding claim 6, combination of CATT, Vivo and ZTE teaches the method of claim 4 (discussed above). 
Combination of CATT, Vivo and ZTE however does not expressly teach, ‘wherein a field in the MAC subheader is used to indicate that an MAC CE is used to activate or deactivate the duplication transmission’. 
Nokia in the same field of endeavor teaches, ‘wherein a field in the MAC subheader is used to indicate that an MAC CE is used to activate or deactivate the duplication transmission’ (Nokia: § 2, pg. 2, “For the dynamic control of duplication, it is therefore proposed to rely on a MAC Control Element. In the downlink, the MAC control element would contain a bitmap with one bit per configured radio bearer commanding the UE to either turn duplication on (bit set to 1) or off (bit set to 0)).


Regarding claim 7, combination of CATT, Vivo, ZTE and Nokia teaches the method of claim 6 (discussed above).
Nokia teaches, ‘wherein an LCID field in the MAC subheader is used to indicate that the MAC CE is used to activate or deactivate the duplication transmission’ (Nokia: Proposal 3: duplication is controlled by a MAC Control Element), and
‘another field indicates whether to activate or deactivate specifically’ (Nokia: § 2, “In the downlink, the MAC control element would contain a bitmap with one bit per configured radio bearer commanding the UE to either turn duplication on (bit set to 1) or off (bit set to 0)”). 
ZTE teaches, ‘wherein one LCID value is used to indicate that the MAC CE is an MAC CE for activating or deactivating the duplication transmission’ (ZTE: Proposal 3: LCH ID should be included in the MAC CE for activation/deactivation of packet duplication). 
Nokia teaches, ‘different values of a CE Type field are used to indicate that the MAC CE is an MAC CE for activating the duplication transmission or an MAC CE for deactivating the duplication transmission’ (implied by the disclosure above by Nokia about bitmap values of 1, for activation, and 0 for deactivation). 
The claim element, ‘an LCID field in the MAC subheader is used to indicate that the MAC CE is used to activate or deactivate the duplication transmission, wherein two LCID values are used to indicate an MAC CE for activating the duplication transmission and an MAC CE for deactivating the duplication transmission respectively’ is not examined, being an alternate choice.

Regarding claim 13, combination of CATT, Vivo, and ZTE teaches the method of claim 11 (discussed above). The claim, ‘wherein a field in the MAC subheader is used to indicate that an MAC CE is used to activate or deactivate the duplication transmission’ has been discussed above in claim 6.
Claim is rejected based on rejection of claim 6 rejected by combination of CATT, Vivo, ZTE, and Nokia.

Regarding claim 14, combination of CATT, Vivo, ZTE and Nokia teaches the method of claim 13 (discussed above).
The claim, ‘wherein an LCID field in the MAC subheader is used to indicate that the MAC CE is used to activate or deactivate the duplication transmission, and another field indicates whether to activate or deactivate specifically, wherein one LCID value is used to indicate that the MAC CE is an MAC CE for activating or deactivating the duplication transmission, and different values of a CE Type field are used to indicate that the MAC CE is an MAC CE for activating the duplication transmission or an MAC CE for deactivating the duplication transmission; or
an LCID field in the MAC subheader is used to indicate that the MAC CE is used to activate or deactivate the duplication transmission, wherein two LCID values are used to indicate an MAC CE for activating the duplication transmission and an MAC CE for deactivating the duplication transmission respectively’ has been discussed above in claim 7.
Claim is rejected based on rejection of claim 7.

Regarding claim 32, it is a device of claim 29. 
The claim elements, ‘wherein the processor is further configured to activate or deactivate the duplication transmission of the radio bearer using an MAC layer signaling;
wherein the processor is further configured to use the MAC layer signalling that is an independent MAC subheader without MAC layer load for activation or deactivation (discussed above in claim 4);
‘wherein the processor is further configured to use a field in the MAC subheader to indicate that an MAC CE is used to activate or deactivate the duplication transmission’ (discussed above in claim 6);
‘wherein the processor is further configured to use an LCID field in the MAC subheader to indicate that the MAC CE is used to activate or deactivate the duplication transmission, and use another field to indicate whether to activate or deactivate, wherein one LCID value is used to indicate that the MAC CE is an MAC CE for activating or deactivating the duplication transmission, and different values of a CE Type field are used to indicate that the MAC CE is an MAC CE for activating the duplication transmission or an MAC CE for deactivating the duplication transmission; or, 
to use an LCID field in the MAC subheader to indicate that the MAC CE is used to activate or deactivate the duplication transmission, wherein two LCID values are used to indicate an MAC CE for activating the duplication transmission and an MAC CE for deactivating the duplication transmission respectively’ (discussed above in claim 7), are for device on the network side.
Claim is rejected based on rejections discussed above for claims 4, 6, and 7, rejected based on disclosures by CATT, Vivo, ZTE and Nokia.

Regarding claim 39, it is for the device implementing method of claim 36, which is on the receiving side.  The claim elements, ‘wherein the processor is further configured to receive an MAC layer signalling for activating or deactivating the duplication transmission from the network side;
wherein the processor is further configured to receive the MAC layer signalling that is an independent MAC subheader without MAC layer load for activation or deactivation’ (discussed above in claim 4 with respect to the transmission side);
‘wherein a field in the MAC subheader is used to indicate that an MAC CE is used to activate or deactivate the duplication transmission’ (discussed above in claim 6 with respect to the transmission side);
‘wherein an LCID field in the MAC subheader is used to indicate that the MAC CE is used to activate or deactivate the duplication transmission, and another field indicates whether to activate or deactivate specifically, wherein one LCID value is used to indicate that the MAC CE is an MAC CE for activating or deactivating the duplication transmission, and different values of a CE Type field are used to indicate that the MAC CE is an MAC CE for activating the duplication transmission or an MAC CE for deactivating the duplication transmission; or an
LCID field in the MAC subheader is used to indicate that the MAC CE is used to activate or
deactivate the duplication transmission, wherein two LCID values are used to indicate an MAC CE for activating the duplication transmission and an MAC CE for deactivating the duplication transmission respectively’ (discussed above in claim 7 with respect to the transmission side), describe elements including method performed by the device on the receiving side’. 
Claim is rejected based on rejections discussed above for claims 4, 6, and 7, rejected based on disclosures by CATT, Vivo, ZTE and Nokia.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
R2-1703114 discusses PDCP Duplication;
R2-1704835 discusses Dynamic activation/deactivation of packet duplication;
R2-1705680 discusses NR MAC header fields.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462